Exhibit 10.4

 

NOTE MODIFICATION AGREEMENT

 

This Note Modification Agreement (the “Agreement”) is dated as of December 9,
2008 and is made by and between BRAD FOOTE GEAR WORKS, INC., f/k/a BFG
Acquisition Corp., an Illinois corporation (“Borrower”) and BANK OF AMERICA,
N.A., a national banking association, as successor by merger to LaSalle Bank
National Association f/k/a LaSalle National Bank f/k/a LaSalle Bank NI (the
“Bank”).

 

R E C I T A L S

 

A.                                   Borrower has previously delivered to the
Bank its Amended and Restated Equipment Line Note dated November 10, 2006 in the
principal amount of $11,000,000.00 (the “Note”), evidencing a non-revolving line
of credit loan with term conversion feature extended by the Bank to the
Borrower; and

 

B.                                     The Note previously converted to a Term
Note in accordance with its terms and is currently bearing interest at a
variable rate equal to the Variable Interest Rate (as defined in the Note); and

 

C.                                     The Borrower and Bank have agreed to
modify the interest rate charged on the Note;

 

NOW, THEREFORE, in consideration of the foregoing, and for valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                       Effective December 9, 2008 and for the
balance of the term of this Note, the interest rate charged on this Note shall
be Adjusted LIBOR (as hereinafter defined).  To effect such change, the Note is
hereby amended to add the following additional provisions thereto:

 

“The term “LIBOR Loan” as used herein shall mean the outstanding principal
balance of this Note at the beginning of each Interest Period (as hereinafter
defined) or any other applicable time.  “Adjusted LIBOR” means a rate of
interest equal to two and one-half percent (2.5%) per annum in excess of the per
annum rate of interest at which U.S. dollar deposits in an amount comparable to
the amount of the relevant LIBOR Loan and for a period equal to the relevant
“Interest Period” (as hereinafter defined) are offered generally to the Bank in
the London Interbank Eurodollar market at 11.00 a.m. (London time) two Banking
Days prior to the commencement of each Interest Period, as displayed in the
Bloomberg Financial Markets system, or other authoritative source selected by
the Bank in its sole discretion, divided by a number determined by subtracting
from 1.00 the maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
liabilities, such rate to remain fixed for such Interest Period.  “Interest
Period” shall mean successive 30 day periods commencing on December 9, 2008;
provided that: (i) each such 30 day period occurring after such initial period
shall commence on the day on which the next preceding period expires; (ii) the
final Interest Period shall be such that its expiration occurs on or before the
Maturity Date; (iii) any Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent

 

1

--------------------------------------------------------------------------------


 

calendar month) shall end on the last Banking Day of the appropriate subsequent
calendar month; (iv) if the final Interest Period before the Maturity Date is
less then 30 days, this Note shall continue to bear interest at Adjusted LIBOR
for such final Interest Period; and (v)  each Interest Period which would
otherwise end on a day which is not a Banking Day shall end on the next
succeeding Banking Day, or, if such next succeeding Banking Day falls in the
next succeeding calendar month, on the next preceding Banking Day.  Interest on
each LIBOR Loan shall be payable on the last Banking Day of each Interest
Period, at maturity, after maturity on demand, and on the date of any payment
hereon on the amount paid.  The Borrower hereby further promises to pay to the
order of the Bank, on demand, interest on the unpaid principal amount of each
LIBOR Loan after maturity (whether by acceleration or otherwise) at the Default
Rate (as defined in this Note).  As used herein, “Banking Day(s)” shall mean
each and all days other than a Saturday, Sunday or a legal holiday on which
national banks are authorized or required to be closed for the conduct of
commercial banking business in Chicago, Illinois.

 

The Bank’s determination of Adjusted LIBOR as provided above shall be
conclusive, absent manifest error.  Furthermore, if the Bank determines, in good
faith (which determination shall be conclusive, absent manifest error) prior to
the commencement of any Interest Period that: (a) U.S. dollar deposits of
sufficient amount and maturity for funding any LIBOR Loan are not available to
the Bank in the London Interbank Eurodollar market in the ordinary course of
business, or (b) by reason of circumstances affecting the London Interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
rate of interest to be applicable to the relevant LIBOR Loan, the Bank shall
promptly notify the Borrower and such LIBOR Loan shall automatically convert on
the last day of its then-current Interest Period to a loan bearing interest at
the Prime Rate plus two and one-half percent (2.5%) per annum.

 

If, after the date hereof, the introduction of, or any change in, any applicable
law, treaty, rule, regulation, or guideline, or in the interpretation or
administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office (a “Regulatory Change”) shall, in the opinion of counsel to
the Bank, make it unlawful or impossible for the Bank to make or maintain any
LIBOR Loan evidenced hereby, then the Bank shall promptly notify the Borrower
and such LIBOR Loan shall automatically convert on the last day of its
then-current Interest Period (or earlier if required by such Regulatory Change)
to a loan bearing interest at the Prime Rate plus two and one-half percent
(2.5%) per annum.

 

If, for any reason, any LIBOR Loan is paid prior to the last Banking Day of its
then-current Interest Period, the Borrower agrees to indemnify the Bank against
any loss (including any loss on redeployment of the funds repaid), cost or
expense incurred by the Bank as a result of such prepayment.

 

If any Regulatory Change (whether or not having the force of law) shall (a) 
impose, modify or deem applicable any assessment, reserve, special deposit or
similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, the
Bank; (b) subject the Bank or any LIBOR Loan to any tax, duty, charge, stamp tax
or fee or change in the basis of taxation of payments to the Bank of principal
or interest due from the Borrower to the Bank hereunder (other than a change in
the taxation of the overall net income of the Bank); or (c) impose on the Bank
any other condition regarding such

 

2

--------------------------------------------------------------------------------


 

LIBOR Loan or the Bank’s funding thereof, and the Bank shall determine (which
determination shall be conclusive, absent manifest error) that the result of the
foregoing is to increase the cost to the Bank of making or maintaining such
LIBOR Loan or to reduce the amount of principal or interest received by the Bank
hereunder, then the Borrower shall pay to the Bank, on demand, such additional
amounts as the Bank shall, from time to time, determine are sufficient to
compensate and indemnify the Bank for such increased cost or reduced amount.

 

The outstanding principal balance of this Note, the applicable interest rate for
each Interest Period, each applicable Interest Period, and the amount and date
of any repayment shall be noted on Bank’s records, which records shall be
conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve Borrower of its obligations to repay Bank the outstanding
principal balance of this Note, all accrued and unpaid interest thereon, and all
other amounts payable by Borrower to Bank under or pursuant to this Note.”

 

2.                                       In the event of any conflict between
the terms of this Agreement and the Note, the terms of this Agreement shall
govern.

 

3.                                       Borrower acknowledges and irrevocably
agrees that the payment and performance of the Note, as modified hereby, shall
continue to be secured by Collateral Documents (as such term is defined in the
Loan and Security Agreement dated January 17, 1997 between the Borrower and the
Bank, as amended from time to time).

 

4.                                       Except as expressly modified by this
Agreement, all terms and provisions of the Note shall stand and remain in full
force and effect.

 

(The signature page follows.)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

BORROWER:

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

By:

 

/s/ Ralph Placzek

 

 

Ralph Placzek

 

Title:

Vice President of Finance

 

 

 

BANK:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

/s/ Katherine Novey

 

 

Katherine Novey

 

Title:

Senior Vice President

 

 

4

--------------------------------------------------------------------------------